United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3893
                                   ___________

Andrea Groves,                          *
                                        *
                     Appellant,         *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Cost Planning and Management            *
International, Inc.; Richard Janssen;   *      [PUBLISHED]
Peter Goodwin; Bryan Betrand,           *
                                        *
                     Appellees.         *
                                   ___________

                             Submitted: June 18, 2004
                                Filed: June 25, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Faced with a downturn in business, Cost Planning and Management
International, Inc. (CPMI) decided to cut its staff. Two people were let go in the
reduction in force, a man and a pregnant woman, cost estimator Andrea Groves.
Groves brought this Title VII action against CPMI and several of its employees,
alleging she was discriminated against based on her gender and her pregnancy. The
district court* granted summary judgment to CPMI. Groves appeals, and we affirm.



      *
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
        The district court applied the familiar McDonnell Douglas burden shifting
analysis to Groves’s discrimination claim. Under that analysis, the employee must
first establish a prima facie case of discrimination. Allen v. City of Pocahontas, 340
F.3d 551, 557-58 (8th Cir. 2003). If the employee does so, the burden shifts to the
employer to offer a legitimate, nondiscriminatory reason for the adverse employment
action. Id. at 558. If the employer satisfies its burden, the employee then must show
that the nondiscriminatory reason is a pretext for discrimination, id., and in reduction
of force cases, that the protected criteria, here gender or pregnancy, was a factor in
the adverse employment decision, see Chambers v. Metropolitan Prop. & Cas. Ins.,
351 F.3d 848, 855-56 (8th Cir. 2003) (age discrimination case).

       The district court held that assuming Groves had established a prima facie case,
CPMI articulated legitimate, nondiscriminatory reasons for its actions, specifically,
a reduction in force due to decreased revenue. The district court then concluded
Groves did not come forward with sufficient evidence to show the reasons for her
termination were a pretext for discrimination. The district court rejected Groves’s
assertion that the proximity between the disclosure of her pregnancy on an insurance
application and her termination was enough to permit a jury to find her pregnancy
was a motivating factor in her termination. The court held the proximity evidence did
not sufficiently undermine CPMI’s justifications to create a material question of fact
on pretext.

       On appeal, Groves first contends the district court should have applied Desert
Palace, Inc. v. Costa, 539 U.S. 90, 92 (2003) (holding plaintiff need not present direct
evidence of discrimination to obtain a mixed motive jury instruction under Title VII),
rather than the McDonnell Douglas burden-shifting analysis to this case. Groves
failed to address the possible impact of Costa in her resistance to CPMI’s motion for
summary judgment, however, and conceded the McDonnell Douglas analysis applies.

      Groves next argues the district court committed error in holding she failed to
generate material factual issues on all elements of her prima facie case of pregnancy


                                          -2-
discrimination. Because the district court assumed Groves had established a prima
facie case, this argument fails.

       Groves also contends there are genuine issues of material fact about whether
CPMI’s reasons for discharging her are a pretext for discrimination. According to
Groves, the district court failed to critically examine CPMI’s stated reasons for firing
her and simply accepted those reasons at face value. The district court was not
supposed to evaluate the veracity of CPMI’s offered reasons, however. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (employer’s burden is
one of production, not persuasion, and involves no credibility assessment). CPMI
stated that in deciding to cut staffing, the company fired the least valuable employee
in each department, considering several factors, including productivity, project load,
flexibility, and seniority. Groves failed to show by a preponderance of evidence that
CPMI’s proffered explanation is unworthy of credence. Id. at 143. As the district
court noted, timing alone does not sufficiently undermine CPMI’s justifications to
create a genuine issue of fact on pretext. See Sprenger v. Federal Home Loan Bank
of Des Moines, 253 F.3d 1106, 1114 (8th Cir. 2001). Further, CPMI’s discussion of
Groves’s pregnancy with their new insurance company’s representatives occurred
after her termination and to determine whether Groves would have continuing
coverage under the newly adopted plan. Last, Groves’s allegation that another
employee should have been fired instead questions a reasonable business decision by
CPMI, a decision courts do not second guess. See Hutson v. McDonnell Douglas
Corp., 63 F.3d 771, 781 (8th Cir. 1995).

       Relying on Reeves, 530 U.S. at 147, Groves next argues the district court
erroneously applied a “pretext plus” requirement. The Reeves case did not involve
a reduction in force, however, and we have confirmed after Reeves that in addition
to showing pretext, plaintiffs in reduction of force cases must also show their
protected status was a factor in the adverse employment decision. See Chambers, 351
F.3d at 855-56. Groves contends that even if this is the law, a reasonable jury could
find her pregnancy was a motivating factor in CPMI’s decision to fire her. The
district court stated Groves did not present sufficient evidence from which a rational

                                          -3-
jury could infer that CPMI decisionmakers knew of Groves’s pregnancy when they
decided to terminate her. We agree with the district court’s assessment. The
undisputed testimony and exhibits show that CPMI decided to terminate Groves by
October 17, before they knew she was pregnant and before Groves disclosed her
pregnancy on an insurance form.

      Finally, Groves asserts the district court committed error in failing to recognize
CPMI destroyed documents and in failing to infer the documents would have helped
prove Groves’s case. This assertion is without merit. CPMI’s correspondence with
potential insurance providers is not a relevant personnel record as defined in Title
VII. See 29 C.F.R. § 1602.14. Further, Groves has not shown that the
correspondence would have favored her case and that CPMI destroyed the records to
suppress the truth. See Stevenson v. Union Pac. R.R., 354 F.3d 739, 746 (8th Cir.
2003). Thus, the district court did not commit error in failing to draw an adverse
inference from CPMI’s failure to preserve the correspondence.

     Accordingly, we affirm the district court’s grant of summary judgment in favor
of CPMI.
                    ______________________________




                                          -4-